EXHIBIT 10.1

PERFORMANCE AND TIME-BASED

RESTRICTED STOCK UNITS

AWARD AGREEMENT

This Award Agreement (the “Agreement”) is entered into as of October 4, 2006, by
and between Electro Scientific Industries, Inc., an Oregon corporation (the
“Company”), and Nicholas Konidaris (“Recipient”), for the grant of restricted
stock units with respect to the Company’s Common Stock (“Common Stock”).

On October 4, 2006, the Compensation Committee of the Company’s Board of
Directors made a restricted stock units award to Recipient pursuant to the
Company’s 2004 Stock Incentive Plan (the “Plan”). Recipient desires to accept
the award subject to the terms and conditions of this Agreement.

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

1. Grant and Terms of Restricted Stock Units. The Company grants to Recipient
under the Company’s Plan 4,000 restricted stock units (subject to adjustment
pursuant to Section 1(b)), subject to the restrictions, terms and conditions set
forth in this Agreement.

(a) Rights under Restricted Stock Units. A restricted stock unit (a “RSU”)
represents the unsecured right to require the Company to deliver to Recipient on
the applicable delivery date one share of Common Stock for each RSU. The number
of shares of Common Stock deliverable with respect to each RSU is subject to
adjustment as determined by the Board of Directors of the Company as to the
number and kind of shares of stock deliverable upon any merger, reorganization,
consolidation, recapitalization, stock dividend, spin-off or other change in the
corporate structure affecting the Common Stock generally.

(b) Vesting and Delivery Dates. The RSUs issued under this Agreement shall
initially be 100% unvested and subject to forfeiture. The number of RSUs subject
to this Agreement shall be reduced to a number equal to the sum of the
following:

(1) 1,000 RSUs multiplied by the percentage achievement of performance measure
#1 set forth on Exhibit A;

(2) 1,000 RSUs multiplied by the percentage achievement of performance measure
#2 set forth on Exhibit A;

(3) 1,000 RSUs multiplied by the percentage achievement of performance measure
#3 set forth on Exhibit A; and

(4) 1,000 RSUs multiplied by the percentage achievement of performance measure
#4 set forth on Exhibit A.

The achievement of the performance measures shall be determined by the
Compensation Committee in its sole discretion at its first regularly scheduled
meeting following the end of the



--------------------------------------------------------------------------------

Company’s fiscal year 2007. Subject to this Section 1(b), the RSUs shall vest on
the fifth anniversary of the date of grant. The RSUs shall become vested on the
vesting date only if Recipient continues to be an employee of the Company at all
times from the date of this Agreement to and including the vesting date. Except
as provided in Section (1)(g), the delivery date for a RSU shall be the date on
which such RSU vests.

(c) Acceleration before Vesting Date.

(1) Acceleration on Death or Total Disability. If Recipient ceases to be an
employee of the Company by reason of Recipient’s death or disability,
outstanding but unvested RSUs shall become immediately vested in an amount
determined by multiplying the total number of RSUs subject to this Agreement
(after adjustment pursuant to Section 1(b)) by a percentage calculated by
dividing the number of whole months elapsed from the date of this Agreement to
the date of termination of employment by 60 (the “Pro Rata Percentage”);
provided, however, that the number of RSUs so vested shall be reduced by the
number of any RSUs that previously vested pursuant to Section 1(b) and provided
further that if termination occurs on or prior to June 2, 2007, no RSUs shall
vest pursuant to this Section (1)(c)(1). Except as provided in Section (1)(g),
the delivery date for a RSU shall be the date on which such RSU vests. The term
“disability” means that Recipient is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Disability shall be deemed to have
occurred on the first day after the two independent physicians have furnished
their written opinion of total disability to the Company and the Company has
reached an opinion of total disability.

(2) Acceleration on Normal Retirement. If Recipient terminates his employment
with the Company following normal retirement under the Company’s retirement
policy in place at such time and after Recipient’s 65th birthday, outstanding
but unvested RSUs shall become immediately vested in an amount determined by
multiplying the total number of RSUs subject to this Agreement (after adjustment
pursuant to Section 1(b)) by the Pro Rata Percentage; provided, however, that
the number of RSUs so vested shall be reduced by the number of any RSUs that
previously vested pursuant to Section 1(b) and provided further that if
termination occurs on or prior to June 2, 2007, no RSUs shall vest pursuant to
this Section (1)(c)(2). Except as provided in Section (1)(g), the delivery date
for a RSU shall be the date on which such RSU vests.

(3) Acceleration on Termination Other Than for Cause. If the Company terminates
Recipient’s employment with the Company other than for cause, outstanding but
unvested RSUs shall become immediately vested in an amount determined by
multiplying the total number of RSUs subject to this Agreement (after adjustment
pursuant to Section 1(b)) by the Pro Rata Percentage; provided, however, that
the number of RSUs so vested shall be

 

2



--------------------------------------------------------------------------------

reduced by the number of any RSUs that previously vested pursuant to
Section 1(b) and provided further that if termination occurs on or prior to
June 2, 2007, no RSUs shall vest pursuant to this Section (1)(c)(3). Except as
provided in Section (1)(g), the delivery date for a RSU shall be the date on
which such RSU vests. The term “cause” shall mean (i) the willful and continued
failure by Recipient to perform substantially Recipient’s reasonably assigned
duties with the Company, other than a failure resulting from Recipient’s
incapacity due to physical or mental illness, after a written demand for
performance has been delivered to Recipient by the Company which specifically
identifies the manner in which the Company believes that Recipient has not
substantially performed Recipient’s duties, (ii) the conviction of guilty or
entering of a nolo contendere plea to a felony which is materially and
demonstrably injurious to the Company, or (iii) the commission of an act by
Recipient, or the failure of Recipient to act, which constitutes gross
negligence or gross misconduct. For purposes of this Section 1(c)(3), no act, or
failure to act, on Recipient’s part shall be considered “willful” unless done,
or omitted to be done, by Recipient in knowing bad faith. Any act, or failure to
act based upon authority given pursuant to a resolution duly adopted by the
Board of Directors or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Recipient in good
faith.

(4) Treatment on Change in Control.

(i) If as a result of a Change in Control, the Company’s Common Stock ceases to
be listed for trading on a national securities exchange (an “Exchange”), any
RSUs subject to this award that are unvested on the date of the Change in
Control shall continue to vest according to the terms and conditions of this
award; provided that such award is replaced with an award for voting securities
of the resulting corporation or the acquiring corporation, as the case may be
(including without limitation, the voting securities of any corporation which as
a result of the Change in Control owns the Company or all or substantially all
of the Company’s assets either directly or through one or more subsidiaries)
(the “Surviving Company”) which are traded on an Exchange (a “Replacement
Award”), which Replacement Award shall consist of RSUs with a value (determined
using the Surviving Company’s stock price as of the date of the Change in
Control) equal to the value of the replaced award of RSUs (determined using the
Company’s stock price as of the date of the Change in Control), with vesting and
any other terms continuing in the manner as the replaced award; provided,
however, that in the event of a termination by the Company without Cause or by
Recipient for Good Reason during the vesting period of any Replacement Award,
the Replacement Award shall immediately vest; and provided further that upon the
vesting date of all or a portion of a Replacement Award (or such later date as
provided in Section (1)(g)), Recipient shall be entitled to receive a lump sum
cash payment equal to the decrease, if any, in the value of a share of the
Surviving Company’s stock from the date of the

 

3



--------------------------------------------------------------------------------

Change in Control (as increased on a calendar quarterly basis using an annual
interest rate, as of the last business day of the calendar quarter, for
zero-coupon U.S. government securities with a constant maturity closest in
length to the time period between the date of the Change in Control and the date
of vesting of the Replacement Award) to the time of vesting multiplied by the
total number of RSUs vesting on such date. If any RSUs that are unvested at the
time of the Change in Control are not replaced with Replacement Awards, such
RSUs shall immediately vest.

(ii) If as a result of a Change in Control, the Company’s Common Stock continues
to be listed for trading on an Exchange, any RSUs that are unvested on the date
of the Change of Control shall continue to vest according to the terms and
conditions of this award; provided however, that, in the event of a termination
by the Company without Cause or by Recipient for Good Reason during the vesting
period of this award such award shall immediately vest; and provided further
that upon the vesting date of all or portion of this award (or such later date
as provided in Section (1)(g)), Recipient shall be entitled to receive a lump
sum cash payment equal to the decrease, if any, in the value of a share of the
Company’s stock from the date of the Change in Control (as increased on a
calendar quarterly basis using an annual interest rate, as of the last business
day of the calendar quarter, for zero-coupon U.S. government securities with a
constant maturity closest in length to the time period between the date of the
Change in Control and the

(iii) date of the vesting) to the time of vesting, multiplied by the total
number of RSUs vesting on such date.

(iv) For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:

(A) Any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving or continuing corporation immediately after the Merger,
disregarding any Voting Securities issued or retained by such holders in respect
of securities of any other party to the Merger;

(B) Any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

 

4



--------------------------------------------------------------------------------

(C) The adoption of any plan or proposal for the liquidation or dissolution of
the Company;

(D) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (“Incumbent
Directors”) shall cease for any reason to constitute at least a majority
thereof, unless each new director elected during such two-year period was
nominated or elected by two-thirds of the Incumbent Directors then in office and
voting (with new directors nominated or elected by two-thirds of the Incumbent
Directors also being deemed to be Incumbent Directors); or

(E) Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Securities representing fifty percent (50%) or more of the
combined voting power of the then outstanding Voting Securities.

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement if (1) Recipient
acquires (other than on the same basis as all other holders of the Company
Common Stock) an equity interest in an entity that acquires the Company in a
Change in Control otherwise described under subparagraph (A) or (B) above, or
(2) Recipient is part of group that constitutes a Person which becomes a
beneficial owner of Voting Securities in a transaction that otherwise would have
resulted in a Change in Control under subparagraph (E) above. Notwithstanding
anything in the foregoing to the contrary, no Change in Control shall be deemed
to have occurred for purposes of this Agreement unless the Change in Control
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company, within the
meaning on Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”).

(v) For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person”, as
such term is used in Section 14 (d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than the Company, a wholly owned subsidiary of the
Company or any employee benefit plan(s) sponsored by the Company.

 

5



--------------------------------------------------------------------------------

(vi) For purposes of this Agreement, termination by Recipient of his or her
employment for “Good Reason” shall mean termination based on:

(A) a diminution of Recipient’s status, title, position(s) or responsibilities
from Recipient’s status, title, position(s) and responsibilities as in effect
immediately prior to the Change in Control or the assignment to Recipient of any
duties or responsibilities which are inconsistent with such status, title,
position(s) or responsibilities (in either case other than is isolated,
insubstantial or inadvertent actions which are remedied after notice), or any
removal of Recipient from such position(s), except in connection with the
termination of Recipient’s employment for Cause, total disability (as defined in
Section 1(c)(1)) or as a result of Recipient’s death or voluntarily by Recipient
other than for Good Reason;

(B) a reduction by the Company or Surviving Company in Recipient’s rate of base
salary, bonus or incentive opportunity or a substantial reduction in benefits
(other than reductions that do not impact Recipient’s compensation opportunity,
taken as a whole, or a reduction in benefits applicable to substantially all
employees); or

(C) the Company’s or Surviving Company’s requiring Recipient to be based more
than fifty miles from the principal office at in which Recipient is based
immediately prior to the Change in Control, except for reasonably required
travel on the Company’s business.

(d) Forfeiture of RSUs on Other Terminations of Service. If Recipient ceases to
be an employee of the Company for any reason that does not result in
acceleration of vesting pursuant to Section 1(c), Recipient shall immediately
forfeit all outstanding but unvested RSUs granted pursuant to this Agreement and
Recipient shall have no right to receive the related Common Stock.

(e) Restrictions on Transfer and Delivery on Death. Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs. Recipient
may designate beneficiaries to receive stock if Recipient dies before the
delivery date by so indicating on Exhibit B, which is incorporated into and made
a part of this agreement. If Recipient fails to designate beneficiaries on
Exhibit B, the shares will be delivered to Recipient’s estate.

(f) Reinvestment of Dividend Equivalents. On each date on which the Company pays
a dividend on shares of Common Stock underlying a RSU, Recipient shall receive
additional whole or fractional RSUs in an amount equal to the value of the
dividends that would have been paid on the stock deliverable pursuant to the
RSUs (if such shares were outstanding), divided by the closing stock price on
the dividend payment date.

 

6



--------------------------------------------------------------------------------

(g) Extension of Delivery Date; Delivery. Notwithstanding any other provision of
this Agreement, if Recipient is a “specified employee” within the meaning on
Section 409A(a)(2)(B) of the Code, the delivery date for any shares or other
payment hereunder shall be made on the later of the date otherwise provided for
in this Agreement or the date which is six months after Recipient’s separation
of service with the Company (or, if earlier, death of Recipient). As soon as
practicable following the delivery date for a RSU, the Company shall deliver a
certificate for the number of shares represented by all vested RSUs having a
delivery date on the same date, rounded down to the whole share. No fractional
shares of Common Stock shall be issued. The Company shall pay to Recipient in
cash an amount equal to the value of any fractional shares that would otherwise
have been issued, valued as of the delivery date.

(h) Recipient’s Rights as Shareholder. Recipient shall have no rights as a
shareholder with respect to the RSUs or the shares underlying them until the
Company delivers the shares to Recipient on the delivery date.

(i) Tax Withholding. Recipient acknowledges that, at the delivery date, the
value of such vested RSUs will be treated as ordinary compensation income for
federal and state income and FICA tax purposes, and that the Company will be
required to withhold taxes on this income amount. Promptly following the
delivery date, the Company will notify Recipient of the required withholding
amount. Concurrently with or prior to the delivery of the certificate referred
to in Section 1(g), Recipient shall pay to the Company the required withholding
amount in cash or, at the election of Recipient, by surrendering to the Company
for cancellation shares of the Company’s Common Stock to be issued with respect
to the RSUs or other shares of the Company’s Common Stock valued at the closing
market price for the Company’s Common Stock on the last trading day preceding
the date of Recipient’s election to surrender such shares. If Recipient pays the
withholding amount in shares of Common Stock, the Company shall pay to Recipient
in cash the amount of any resulting over payment.

(j) Section 409A. The award made pursuant to this Agreement is intended to
comply with the provisions of Section 409A the Code and shall be interpreted in
accordance with Section 409A and Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance issued after the grant of the award. Notwithstanding any
provision of the award to the contrary, in the event that the Company determines
that the award is or may be subject to Section 409A, the Company may adopt such
corrections or amendments to the award or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) allow the award to be not subject to Section 409A, or (ii) comply with the
requirements of Section 409A.

2. Miscellaneous.

(a) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subjects hereof and may be amended only by
written agreement between the Company and Recipient.

(b) Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is

 

7



--------------------------------------------------------------------------------

addressed or when deposited into the United States mail as registered or
certified mail, return receipt requested, postage prepaid, addressed to Electro
Scientific Industries, Inc., Attention: Corporate Secretary, at its principal
executive offices or to Recipient at the address of Recipient in the Company’s
records, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party.

(c) Rights and Benefits. The rights and benefits of this Agreement shall inure
to the benefit of and be enforceable by the Company’s successors and assigns
and, subject to the restrictions on transfer of this Agreement, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.

(d) Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

(e) Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

ELECTRO SCIENTIFIC INDUSTRIES, INC. By:         Nicholas Konidaris, Recipient

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE MEASURES

 

9



--------------------------------------------------------------------------------

EXHIBIT B

DESIGNATION OF BENEFICIARY

 

Name                                         
                                                 Social Security Number
            -            -                 

I designate the following person(s) to receive any restricted stock units
outstanding upon my death under the Restricted Stock Units Award Agreement with
Electro Scientific Industries, Inc.:

 

A. Primary Beneficiary(ies)

 

Name                                     
                                                Social Security Number
            -            -                  Birth Date
                                                                            

Relationship                                                               

Address                                     
                                          

City                         State                 Zip                   

Name                                     
                                                Social Security Number
            -            -                  Birth Date
                                                                            

Relationship                                                               

Address                                     
                                          

City                         State                 Zip                   

Name                                     
                                                Social Security Number
            -            -                  Birth Date
                                                                            

Relationship                                                               

Address                                     
                                          

City                         State                 Zip                   

If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.

 

B. Secondary Beneficiary(ies)

In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):

 

Name                                     
                                                Social Security Number
            -            -                  Birth Date
                                                                            

Relationship                                                               

Address                                     
                                          

City                         State                 Zip                   

Name                                     
                                                Social Security Number
            -            -                  Birth Date
                                                                            

Relationship                                                               

Address                                     
                                          

City                         State                 Zip                   

Name                                     
                                                Social Security Number
            -            -                  Birth Date
                                                                            

Relationship                                                               

Address                                     
                                          

City                         State                 Zip                   

If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.

This designation revokes and replaces all prior designations of beneficiaries
under the Restricted Stock Units Award Agreement.

 

        Date signed:                                         
                      , 20         Signature      

 

10